DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 11/21/19, wherein:
Claims 1-16 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-11, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKANISHI ET AL (US 2018/0050451).  Herein after Takanashi.
As for independent claim 1, Takanishi discloses a control method of a manipulator, comprising: capturing, by a controller, an image of a target by operating a camera {see at least figures 1, 3-4, 11, pars. 0022-0025 discloses the camera 2 of the picking system 1 capture an image of the product F}; and detecting the target using data of the captured image { see at least figures 1, 3-4, 11, pars. 0022-0025, 0036 discloses the individual identifier 31 performs image recognition with respect to the image information obtained by the camera 2 so as to identify individual foods, form among the 
As for dep. claim 3, which discloses wherein, in detecting the target, a three-dimensional (3D) image of the captured target is detected {see Takanishi at least figure 11, pars. 0018, 0079}. 
As for dep. claims 6-7, which discloses wherein, in detecting the target, a property or mass of the target is derived by comparing data of the captured image of the target with a database stored in advance, wherein the property of the target is strength, density, a modulus of elasticity, or a coefficient of friction according to the material of the target {see Takanishi at least figures 6, 8-9 pars. 0005-0006; pars. 0039-0040}. 
As for dep. claims 8-9, which discloses wherein, in setting the holding motion for the target, an initial holding force or an initial holding posture is set based on the detected target; wherein, in setting the holding motion for the target, the initial holding force is set based on strength of the target {see Takanishi at least pars. 0025-0030, 0056-0057; pars. 0063-0065, 0074}.
As for dep claim 10, which disclose  wherein, in the setting of a holding motion for the target, whether it is possible to hold the target from a side with an initial holding force is determined based on mass and a modulus of elasticity of the target {see {see Takanish at least par. 0031}.  Further, as for the feature “when it is impossible to hold the target with the initial holding force, an initial holding posture that supports weight of the target from the bottom is set”, this is considered as optional language and is given little patentable weight.  According to the MPEP, “language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (MPEP 2106.II. C). 
As for dep. claim 11, which discloses wherein, in operating the robot to hold the target, the motion of the robot is operated in real time based on the set holding motion and a holding force that is applied by the robot is adjusted to be or less than a maximum holding force for the detected target {see Takanishi at least par. 0031}.
As for independent claims 13 and 15  which carries the similar limitations as the rejected claims 1, 6 above, therefore it is rejected of the same reason sets forth claims 1 and 6 above.
As for dep. claim 16, which discloses wherein the robot that is operated by the robot controller is a manipulator including a plurality of joints and including a gripper at an end of the manipulator {see Takanishi at least figure 1}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi as applied to claimed 1 and 13 above and in view of Turpin et al (US 2019/0016543).  Herein after Turpin.
As for dep. claims 2 and 14, Takanishi discloses the robot system include a 3D camera for capturing image of a target as indicated above.  However, the camera as shown in Takanishi is not explicitly a Time of Flight (ToF) camera configured to photograph a target by transmitting and receiving pulse.    However, Turpin discloses such known three-dimensional (3D) time of flight (ToF) camera installed on Robotic system as least on pars. 0037, 0055-0056. Figures 3A-3F.  Since each individual element and its function shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the Time of Flight camera of Turpin for camera of Takanishi reference. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Thus, the simple substitution of one known element for another producing a predictable result renders the claims obvious.  
Claims 4-5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi as applied to claimed 1 above and in view of Sato et al (US 2007/0239315).
As for dep. claims 4-5 and 12, Takanishi discloses detecting a target (e.g. shape of the target) using the captured image of the target as indicated above.  However, Takanishi does not explicitly disclose the materials of the target is also detected.  However, Sato teaches such known limitation at least shown in figure 1, 2A, 2E, 6, 31 and pars. 0010, 0157, 0159-0160; 0163, 0269, 0144-0143, 0416-0417 which discloses detecting/recognizing the type of material and shape of an article and setting the hold method based on the recognizing the material and shape of the article.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sato in to the system of Takanashi in order to provide the holding robotic system a capable to hold a wide variety of articles more suitably {Sato par. 0015}.  
Conclusion
The following references are cited as being of general interest: Shimodaria (US 2018/0250821); Shimodaria (US 2018/0250813); Bastian (US 2011/0238207); Olynik (US 2018/0147718).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664